Title: To George Washington from Joseph Jones, 11 August 1777
From: Jones, Joseph
To: Washington, George



Dr Sr
Phila: 11th Augst 1777.

Capt. Monroe leaveing Town this evening I cannot avoid informing you by him that as far as his conduct has fallen under my observation and I have not been unattentive to it, he has been diligent in endeavouring to raise men but such is the present disposition of the people in Virginia neither Capt. Monroe or any other Officer preserving the Character a Gent. ought to support can recruit men Some men have indeed been raised but by methods I could not recommend and I sho’d be sorry he should practice. The enlisting Men for the usual bounty is now and will I expect be for some time impracticable if at any time it sho’d mend, on accot of the high bounty given by the Militia exempts, a mode of raising Men very hurtfull I conceive to the recruiting Business. I wish Capt. Monroe could have made up his Company on his own accot as well as that of the Public but I am satisfied any further prosecution of the attempt will be equally unsuccessful with his past endeavours. It is probable I may have the gratification of seeing you in this City as I cannot think the Enemy mean to carry on their operations to the Southward—a few days will I expect open their design very respectfully I am Dr Sr Yr aff. Sevt

Jos. Jones

